DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8, 10-17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “determining whether the at least one of the dielectric permittivity or the complex admittance is greater than or less than a threshold value of the acceptability map, thereby indicating whether or not the prepreg thermoset material has reached an expired state, wherein the acceptability map indicates a percent deviation in the dielectric permittivity or the complex admittance, from a baseline fresh batch of the prepreg thermoset material, as a function of frequency” in combination with all the limitations of claim 1.
Claims 2-8 are dependent on claim 1 and are therefore also allowed. 
Regarding claim 10, prior art does not disclose or suggest: “determining, via the processor, whether the at least one of the dielectric permittivity or the complex admittance is greater than or less than a threshold value of the acceptability map, thereby indicating whether or not the prepreg thermoset material has reached an expired state, wherein the acceptability map indicates a percent deviation in the dielectric permittivity or the complex admittance, from a baseline fresh batch of the prepreg thermoset material, as a function of frequency” in combination with all the limitations of claim 10.
Claims 11-17 are dependent on claim 10 and are therefore also allowed. 
Regarding claim 19, prior art does not disclose or suggest: “determining whether the at least one of the dielectric permittivity or the complex admittance is greater than or less than a threshold value of the acceptability map, thereby indicating whether or not the prepreg thermoset material has reached an expired state, wherein the acceptability map indicates a percent deviation in the dielectric permittivity or the complex admittance, from a baseline fresh batch of the prepreg thermoset material, as a function of frequency” in combination with all the limitations of claim 19.
Claim 20 is dependent on claim 19 and is therefore also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/F.P/Examiner, Art Unit 2868                                                                                                                                                                                                        
/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        1/15/22